Citation Nr: 0202946	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  00-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to nonservice connected death pension benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from November 1966 to November 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that entitlement to service connection for 
the cause of the veteran's death, accrued benefits, and 
entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 were also denied in March 2000.  She 
was notified of her procedural and appellate rights.  In June 
2001, she submitted correspondence as a notice of 
disagreement.  In November 2001, she was informed that this 
correspondence was not accepted as a notice of disagreement.  
She did not appeal that determination.  As such, none of 
these issues is in appellate status.  


FINDINGS OF FACT

1.  The veteran died in September 1999, at the age of 51.

2.  The appellant filed a claim of entitlement to improved 
death pension benefits which was received at the RO in 
January 2000.

3.  For 2000, the appellant's income was $10,080; that amount 
less burial expenses of $6,229.46 equals $3,850.54, which is 
less than the applicable statutory level for the annualized 
period in which the income was received.



CONCLUSION OF LAW

The appellant meets the income criteria for improved death 
pension benefits effective from February 1, 2000.  38 
U.S.C.A. §§ 101, 1503, 1521, 1541, 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 (2001); 67 Fed. 
Reg. 9,209 (February 28, 2002) (to be codified at 38 C.F.R. 
§ 3.272(h) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the March 2000 decision; the July 2000 statement of the case; 
and in the October 2001 supplemental statement of the case, 
all sent to the appellant, of the reasons and bases for the 
denial of her claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, statement of the case, and supplemental statement 
of the case, informed the appellant of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the appellant was notified in a May 2001 letter of the 
directives of VCAA.  In addition, all pertinent financial 
information is of record.  The appellant has not referenced 
any unobtained evidence that might aid her claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the appellant has been given ample 
opportunity to provide evidence and argument in support of 
her claim.  In short, the Board finds that the appellant has 
been given adequate notice of the need to submit evidence or 
argument and that she is not prejudiced by this decision. 

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

As noted, the exclusions from a surviving spouse's countable 
income for purposes of determining entitlement such pension 
generally include the veteran's final expenses, such as the 
expenses of the veteran's just debts, last illness and 
burial.  38 C.F.R. § 3.272(h).  

Prior to February 28, 2002, 38 C.F.R. § 3.272(h) stated that 
expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  

As of February 28, 2002, the last sentence as set forth above 
was eliminated from the regulation.  Where, as here, the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The amended version is more favorable to the appellant.  

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  Effective December 1, 1998, 
the maximum annual rate of improved death pension for a 
surviving spouse with no children was $5,884.00; effective 
December 1, 1999, it was $6,026.00; effective December 1, 
2000, it was $6,237.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. § 
3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, 
Appendix B.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273.

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of death pension for which application is received within 45 
days from the date of death of a veteran, however, shall be 
the first day of the month in which the death occurred, 
otherwise, date of receipt of the claim.  38 U.S.C.A. § 
5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii).

The evidence of record reveals that the veteran died in 
September 1999, at the age of 51.  The appellant filed a 
claim of entitlement to improved death pension benefits which 
was received at the RO on January 10, 2000.  This was more 
than 45 days after the veteran's date of death and after she 
had already paid the veteran's final expenses.  Information 
provided by the appellant reveals that she paid the veteran's 
burial expenses in September 1999.

The appellant did not apply for VA improved death pension 
benefits until after 45 days following the veteran's death.  
Therefore, her entitlement to pension benefits, if any, could 
not arise until the date of receipt of the claim: January 
2000.  38 C.F.R. § 3.400 (c)(2).  Pursuant to 38 C.F.R. § 
3.272(h), the veteran's final expenses--which the appellant 
has indicated were paid in September 1999, subsequent to his 
death--were not deductible under the version of 38 C.F.R. 
§ 3.272(h) in effect prior to February 28, 2002 because they 
were paid prior to the date of entitlement.  

However, on March 28, 2000, during the pendency of this 
appeal, the VA Office of General Counsel issued a precedent 
opinion which addressed the subject of countable income for 
death pension purposes, and the deduction of expenses paid 
for the veteran's last illness and burial subsequent to the 
veteran's death, but prior to the date of the surviving 
spouse's entitlement to death pension.  In sum, the opinion 
holds that the last sentence of 38 C.F.R. § 3.272(h) is 
inconsistent with 38 U.S.C. § 1503(a)(3) in providing that 
such expenses may not be deducted from countable income for 
the purpose of determining entitlement to improved death 
pension.  Consequently, VA may not rely upon the last 
sentence of section 3.272(h) as a basis for denying a death 
pension claim or reducing the amount of benefits payable.  
VAOPGCPREC 1-2000.  In addition, as noted, consistent with 
this opinion, the pertinent regulation was changed, effective 
February 28, 2002.  Because of the changes made, the Board 
has deducted the veteran's final expenses and the expenses of 
his burial, from the appellant's income to determine her 
eligibility for nonservice connected death pension benefits.

While the appellant has requested improved death pension 
benefits because she feels she is entitled to these benefits 
as the spouse of the veteran and needs such income to meet 
her expenses, VA can only grant such benefits pursuant to 
applicable laws and regulations.  These laws and regulations 
provide that only persons whose income is within a certain 
limit can receive such benefits.  

The Board notes that income derived from wages is not 
excluded from countable income  

According to her application for VA death pension benefits, 
at the time of the veteran's death, the appellant's income in 
1999 consisted of annual income of $9,120 from wages.  In 
addition, she received $255 from the Social Security 
Administration (SSA), and $50,000 from the veteran's life 
insurance policy.  She spent $6,679.46 on the veteran's final 
expenses.  She received $450 toward the veteran's burial 
expenses from VA.

In a March 2000 eligibility verification report (EVR), she 
indicated that she had annual income derived from wages of 
$780 per month or $9,360 annually.  In a December 2000 EVR, 
she clarified that she had earned $9,880 in 1999, $10,080 in 
2000, and expected to earn $10,080 in 1991.  

As noted, a widow without dependents cannot receive improved 
death pension benefits if her income is above a certain 
level.  Effective December 1, 1999, income cannot exceed 
$6,026.00; effective December 1, 2000, income cannot exceed 
$6,237.  

In 2000, the appellant's income was $10,080.  The veteran's 
burial expenses were $6,679.46 less $450 which may be 
deducted, totaling $6,229.46.  Thus, her income less the 
applicable burial expenses was $3,850.54.  This total amount 
was less than the statutory level for the annualized period 
in which it was received.  Thus, the appellant is entitled to 
improved death pension benefits commencing payment on 
February 1, 2000.  38 C.F.R. § 3.31.  

As noted, in her March 2000 EVR, the appellant indicated that 
her income for 2001 was expected to be $10,080.  Thus, this 
decision is limited to the grant of improved death pension 
benefits payable from February 1, 2000 for that potential 
annualized period.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

